Citation Nr: 0920437	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction of his appeal is now with the RO in 
Montgomery, Alabama.


FINDING OF FACT

The Veteran's low back disability has been characterized by 
objective complaints of pain during times of physical 
exertion; subjective findings include mild vague tenderness 
with a substantially full range of motion.  Flexion less than 
85 degrees, a combined range of motion less than 235 degrees, 
or muscle spasm, guarding or localized tenderness are not 
shown.


CONCLUSION OF LAW

The criteria for a compensable rating for low back strain are 
not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Where the Veteran's claim arises from a disagreement with the 
initial evaluation following the grant of service connection, 
as is the case here, the Board shall consider the entire 
period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran currently has a noncompensable rating for his low 
back disability.  In order to warrant a compensable rating, 
the evidence must show:

*	forward flexion of the thoracolumbar 
spine greater than 60 degrees but 
not greater than 85 degrees; 
*	combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or
*	muscle spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour (all 
10 percent under DC 5237). 

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2008).  
Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2008).  

In this case, a compensable rating is not warranted.  First, 
the evidence does not reflect forward flexion of less than 85 
degrees or a combined range of motion of less than 235 
degrees.  Specifically, when the Veteran sought treatment 
while still on active duty in October 2003, his flexion was 
observed to be 90 degrees.  

Moreover, at a VA examination in April 2004, forward flexion 
of 95 degrees and a combined range of motion of 290 degrees 
was noted.  Therefore, since the Veteran's flexion is not 
limited to 85 degrees, and since his combined range of motion 
exceeds 235 degrees, a compensable rating is not warranted on 
these bases.  

Additionally, the evidence does not indicate muscle spasm, 
guarding or localized tenderness.  While the Veteran 
exhibited muscular tenderness along the spine during an 
active duty evaluation in August 2003, no tenderness was 
observed at a follow-up evaluation in October 2003, or at his 
separation physical in November 2003.  

Moreover, at his VA examination in April 2004, the examiner 
noted mild vague tenderness over the thoracolumbar spine but 
no tenderness over the lumbosacral spine.  The Board finds 
that localized tenderness implies tenderness of an 
identifiable area.  In this case, vague tenderness is not 
equivalent to localized tenderness and a compensable rating 
is not warranted on this basis.

Further, the evidence does not indicate neurologic 
abnormalities.  To the contrary, at the April 2004 VA 
examination, there was no sensory deficit and no muscular 
atrophy.  Moreover, his gait was normal, deep tendon reflexes 
were normal, and straight leg testing was negative.  The 
examiner remarked that no radiculopathy symptoms were 
present.  Therefore, a separate rating for neurologic 
abnormalities is not warranted.  

Also, of note, X-rays of the lumbar spine were normal.  
Therefore, the provisions of 38 C.F.R. § 4.59 are not for 
application because no periarticular pathology has been 
identified.  Similarly, the provisions regarding 
intervertebral disc syndrome under DC 5243 are not applicable 
because disc disease has not been shown.

The Board has also considered the Veteran's statements in 
support of his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  However, a low 
back disorder is not the type of condition that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).
 
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Here, the Veteran remained employed as a mechanic in the Army 
Reserves since his release from active duty.  Additionally, 
at his April 2004 VA examination, he indicated that he was 
still employed, although he required periodic rest on the 
job.  Therefore, since the evidence did not indicate that he 
was either unable to work or that he had been hospitalized 
due to his low back disability the Board finds that referral 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that a compensable rating for the Veteran's low 
back disability is not warranted.  Therefore, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___, 129 
S. Ct. 1696 (2009).  

The Veteran's low back claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims file, and he was 
afforded a VA examination in April 2004.  He has not alleged 
any private or VA medical care and there are no additional 
records associated with the file.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

A compensable rating for low back strain is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


